Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 March 10, 2021

The Court of Appeals hereby passes the following order:

A21D0233. JEFFREY RAY RUTLEDGE v. THE STATE.

      On November 23, 2020, the trial court entered an order denying post-
conviction motions filed by Jeffrey Ray Rutledge. On February 23, 2021, Rutledge
filed this application for discretionary appeal. We, however, lack jurisdiction.
      An application for discretionary review must be filed within 30 days of entry
of the judgment or trial court order sought to be appealed. OCGA § 5-6-35 (d). The
requirements of OCGA § 5-6-35 are jurisdictional, and this Court cannot accept an
application for appeal not made in compliance therewith. See Boyle v. State, 190 Ga.
App. 734, 734 (380 SE2d 57) (1989). Because Rutledge filed the application 92 days
after entry of the trial court’s order, it is untimely. Accordingly, the application is
hereby DISMISSED for lack of jurisdiction. See id.

                                        Court of Appeals of the State of Georgia
                                               Clerk’s Office, Atlanta,____________________
                                                                         03/10/2021
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                        , Clerk.